DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 1/31/2022.
Claims 1 – 18 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 1/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,816,495 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive. See TD filed on 1/31/2022.
Regarding Claims 1 – 18, same reasons of Action sent on 1/5/2022.
The closest references are found based on the updated search:
Nark (US 2015/0184394 A1) discloses a small amount of the edge of the cable is exposed to conform to some local interpretations of Article 426 of the National Electrical Code. These strips are usually made of thermally conductive material such as copper, steel or aluminum sheet metal by bending on a brake or using a roll forming machine (see claim 1).
Harada et al. (US 4,777,357) suggests a bar code reading apparatus together with a bar code character indicative of the contents of said bar code attached to an article wherein the bar code is formed of space bars of a marking material with said character having lesser 
Gunn (US 4,201,339) teaches a code-carrying device attachable to envelopes and other articles comprising a combination of two or more marking materials, each marking material having at least one selected color, texture, chemical or electrical qualities, a first of said marking materials having magnetic, fluorescent, or other electronic qualities which are sensible differently from ordinary manually made marks (see claim 3).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 4 and 13, therefore claims 2 – 13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        2/12/2022